         Case 6:18-cv-01148-MK         Document 26      Filed 06/08/20     Page 1 of 1




WILBORN LAW OFFICE, P.C.
TIM WILBORN, Attorney at Law — OSB # 944644
tim@wilbornlaw.com
P.O. Box 370578
Las Vegas, NV 89137
Voice: (702) 240-0184
Fax: (503) 926-9133
  Attorney for Plaintiff




                            UNITED STATES DISTRICT COURT

                                   DISTRICT OF OREGON



THOMAS CAREY,                                                        Case No. 6:18-cv-1148-MK

       Plaintiff,
vs.                                                                                      ORDER
COMMISSIONER of Social Security,

       Defendant.


       This Court grants Plaintiff's Motion for Approval of Attorneys’ fees pursuant to 42 U.S.C.

§ 406(b) in the amount of $22,929.75. Previously, this court awarded fees pursuant to the Equal

Access To Justice Act (EAJA), 28 U.S.C. § 2412. After the EAJA fees are subtracted from the

$22,929.75 awarded pursuant to 42 U.S.C. § 406(b), the balance is $17,700.66. Consistent with

this order, past-due benefits withheld by the agency in anticipation of an order under 42 U.S.C. §

406(b), shall be mailed and payable to Plaintiff’s counsel, Tim Wilborn, less an

administrative assessment pursuant to 42 U.S.C. 406(d) and the amount of the EAJA fees

previously received by the attorney.
       DATED this 8th day of June 2020.
                                            s/Mustafa T. Kasubhai
                                            United States Magistrate Judge
Presented by:
s/ Tim Wilborn, OSB # 944644
(702) 240-0184
 Attorney for Plaintiff

ORDER - Page 1
